Citation Nr: 9902283	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  94-04 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. C. Bruu, Associate Counsel



INTRODUCTION

The veteran had active duty from December 1965 to December 
1967.

This matter comes to the Board of Veterans Appeals (Board) 
from a September 1993 rating decision of the Hartford, 
Connecticut, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied reopening of the claim of 
service connection for a psychiatric disorder.  In a 
September 1997 decision, the Board reopened the claim of 
service connection for a psychiatric disorder and remanded 
for further development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  The veteran has a current psychiatric disability.

3.  The evidence of record does not establish a relationship 
between the current psychiatric disability and the veterans 
service.


CONCLUSION OF LAW

The veteran has not been shown to have a psychiatric 
disability due to service.  38 U.S.C. § 1110, 1111, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 
3.309 (1998).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran contends that his psychiatric disorder began in 
service and that, while the service medical records are 
negative for complaints or findings of a psychiatric 
disorder, they reflect a facial skin disorder, which the 
veteran contends was caused by self-mutilation which was a 
symptom of his psychiatric disorder.  He contends that he 
self-mutilated so he would not have to perform mess hall 
duty.  He reported that he was drafted at age 19, went 
through basic training for eight weeks and cook school for 
eight weeks, and then was sent to Germany for the remainder 
of his tour.  His DD Form 214, Armed Forces of the United 
States Report of Transfer or Discharge, indicates reason for 
discharge was early release overseas returnee.

Service medical records reflect that, on June 17, 1966, the 
veteran complained of a cold sore.  He was found to have 
impetigo beneath the lower lip.  He was to perform no mess 
hall duty for three days  On June 20, 1966, he had healed 
impetigo contagiosa and was returned to duty in the mess 
hall.  In August 1966, he had an infected abrasion on his 
chin, was given some cream, and was to stay out of the mess 
hall for one week.  Records in September 1966 reflect 
treatment for a skin disorder, identified as impetigo, 
infection, and sycosis barbae below the lower lip and on the 
chin, with no improvement.  In March 1967, he was examined 
and found to have no contagious disease, illness, etc., to 
reject a food handlers certificate.  On May 5, 1967, he had 
mild impetigo over the chin and was to perform no food 
handling for a week.  On May 15, he had no improvement.

A dermatology clinic consultation in July 1967 reflects 
diagnosis of sycosis barbae.  It was noted that the veteran 
was seen to touch his face continuously.  Records in August 
and October 1967 reflect additional references to the 
condition.  A record of November 1967 notes the veteran still 
had active acne with staph infection on his face.  It was 
also noted that it was felt that he should have his military 
occupational specialty changed but that he only had 28 days 
of service remaining.  The service medical records are 
entirely negative for reference to a psychiatric disorder.

The veteran completed a Report of Medical History, in 
conjunction with a scheduled examination for separation from 
service upon the expiration of his service obligation, in 
August 1967.  When asked, on the form, Have you ever had, 
or have you now . . . nervous trouble of any sort, he 
indicated a negative response.  A Report of Medical 
Examination of that same date, noting as its purpose 
Separation, indicated psychiatric findings to be normal.  
In a subsequent Report of Medical History, dated in December 
1967, the veteran again denied any history referable to 
psychiatric abnormality.  The record does not contain a 
separation examination dated in December 1967.  

The veteran filed an original application for compensation or 
pension in October 1969, seeking service connection for 
multiple disorders including nervous condition and 
staph infection on chin. 

Records of the VA Hospital (VAH), West Haven, CT, reflect 
that the veteran was admitted in August 1969, referred from 
the Yale-New Haven emergency room where he had reported a 
three-week history of increasing anxiety and feelings of 
isolation, confusion, and depersonalization.  He was employed 
as a shoe salesman and, three weeks before admission, had 
begun to experience fear of people and loneliness.  He 
countered it by withdrawing.  He also increased his use of 
marijuana, initially with friends and then alone in his room.  
Past history noted service in the Army from December 1965 to 
December 1967.  The veteran reported it had been a hassle 
for him.  Following service he had held a number of jobs and 
had begun experimenting with drugs, including amphetamines 
occasionally, heroin once, and marijuana often.  In December 
1969, he began working again, from the hospital, and, in 
February 1970, he was discharged to outpatient care.  A 
diagnosis in November 1969 was borderline schizophrenia.  
Discharge diagnoses were borderline state and passive 
dependent character.  A record in March 1970 reflects he was 
being seen once a week, was on no medications, and was 
competent.  Diagnoses were passive dependent character, 
borderline state, and anxiety attack.  

A rating decision in March 1970, confirmed in April 1970, 
granted service connection for residuals of infection on chin 
(rated as zero percent disabling) and denied service 
connection, for purposes of disability compensation, for 
borderline schizophrenia.  The veteran was granted service 
connection, for purposes of medical care, based upon 
development of an active psychosis within two years of 
separation from service, under 38 U.S.C. § 602, now 38 U.S.C. 
§ 1702 (West 1991).  

Additional records of the VAH in West Haven reflect the 
veteran was admitted to the Day Hospital in November 1970.  
He was anxious and upset, and reported that, since discharge 
from inpatient treatment, he had held two jobs, neither of 
which he had been able to keep.  He completed the 90 days 
permissible, until February 1971.  Diagnosis was 
schizophrenia, undifferentiated type.  

He was hospitalized again for three days in June 1973, and 
from July 1973 to July 1974.  The reason for admission was 
the veteran complained that he had minor difficulties living 
with his mother and grandmother, that he heard voices telling 
him he was not wanted there, and that he thought he should 
live away from home but was afraid because he could not hold 
a job or support himself.  Family and personal history 
included the report by the veteran that, in junior high and 
high school, he began taking images and identifying 
himself with his friends.  Treatment consisted of 
psychotherapy and it was reported that, for the first time, 
the veteran was able to sustain a patient-therapist 
relationship for an entire year.  He reportedly had profound 
underlying fears of intimate and long lasting human 
relationships, with a tendency to alternate between hypomanic 
ego trips and bouts of depression with paranoid 
delusions.  Diagnosis was paranoid schizophrenia, and he was 
improved on discharge.

He was admitted in April 1979 after transfer from the 
Connecticut Mental Health Center (CMHC), where he had been 
followed in group therapy.  In the past five years he had 
moved out of his mothers home, had been supporting himself 
mainly through the GI bill and welfare, and had been going to 
school.  He reportedly had earned an associate degree at a 
community college, but had run into problems of loneliness 
and increased demands from academic work when he took courses 
at a state college.  He also reported troubles relating to 
people, especially women, and trouble with sex.  He was 
discharged in May 1979 to resume group treatment until June 
1979.  Assessment was intensification of psychotic 
symptomatology.  He was improved, competent, and periodically 
employable, and retained impairment from his psychiatric 
condition.  

A rating decision in May 1979 denied reopening of the claim 
of service connection for a psychosis, on the basis that 
current evidence of psychosis was not new and material 
evidence as to the issue of service connection for 
compensation purposes.

A March 1980 report of the CMHC describes treatment of the 
veteran from 1975 to the present.  In 1975, he was reportedly 
psychotic, with a diagnosis of chronic paranoid 
schizophrenia.  He was currently being seen individually on a 
weekly basis, and the diagnosis was the same.  He was unable 
to work due to chronic disabling symptoms of auditory 
hallucinations, paranoid ideation, and inability to initiate 
and/or maintain purposeful goal-oriented activity.

Rating decision in May 1980 granted a permanent and total 
disability rating for purposes of non-service-connected 
pension benefits, effective from December 1979.  The non-
service-connected disorder paranoid schizophrenia, 
competent was considered 70 percent disabling.

A decision of the Board in April 1983 denied service 
connection for a psychiatric disorder, including a psychosis.  

Received in October 1989 was a copy of a letter to the 
veteran, from the Social Security Administration, advising 
that the veteran had been found entitled to monthly 
disability benefits beginning June 1988.

The current claim to reopen was commenced in August 1992.

Received in July 1993 was a June 1993 letter, addressed to 
the veterans service organization representative, from 
Gregory Pelton, M.D., of VAMC West Haven.  The physician 
stated that the letter was submitted in support of the 
veterans contention that his schizophrenic symptoms emerged 
during service and that the stressor of service may have had 
an influence upon his course.  Dr. Pelton stated that the 
veterans skin condition appeared, in retrospect, to be the 
beginning of a delusional process.  The physician referred to 
several attached medical records, including a September 1969 
Social Services summary from the VAH in West Haven, 
reflecting the veterans mothers involvement in his 
treatment at that time; a hospital summary pertaining to the 
three days of hospitalization at VAH West Haven in June 1973; 
and a report of an admission conference at CMHC in April 
1979.  None of the records to which Dr. Pelton referred 
mentioned the veterans service-connected skin disorder.

In September 1997, the Board issued a decision in which the 
claim of service connection for a psychiatric disorder was 
reopened and remanded for further development.  The Boards 
directions upon remand included a request that the RO attempt 
to contact Dr. Pelton and obtain a written statement 
explaining the medical basis for his opinion, and a request 
that the RO afford the veteran a VA psychiatric examination 
to determine the nature and etiology of all psychiatric 
disability.  

In an October 1997 letter, the RO attempted to contact Dr. 
Pelton, but was unsuccessful; the ROs letter to the 
physician, at the VAMC West Haven, was returned as 
undeliverable.  As a result, no additional statement of Dr. 
Pelton was received into the record. 

A VA psychiatric examination was conducted in March 1998.  
The veteran was employed full time as a Mental Health Peer 
Counselor at CMHC and had been for four years.  He lived 
alone in an apartment.  In regard to military history, he 
reported that he served as a cook.  He said he had a hard 
time dealing with authority, with poor concentration and 
attention, engendering frequent public beratings by his 
superiors.  He reported that, although these deficits had 
been present in school, causing him to receive poor grades, 
they became more conspicuous in the military.  There was 
pressure to perform and he felt unable to keep up with his 
peers.  He was also unable to see a way out.  He said that, 
in the summer of 1967, he started to pick at his facial acne 
hoping to make himself a health risk in the kitchen.  For one 
month thereafter, he was assigned as a ration runner, 
obtaining food from a neighboring town.  He said he again 
reinfected himself in September 1967 and was serving as a 
ration runner when he was discharged in December 1967.  He 
did not recall a discharge physical.  

Past psychiatric history included being isolative in high 
school, being involved in truancy and fire-setting, and being 
arrested at age 12 for shooting a BB gun out a car window.  
He veteran said he had no friends, and was arrested at age 17 
for sex with a 15-year-old girl.  He attended a culinary 
institute after graduation, worked for short periods as a 
cook, worked as a railroad clerk for several months, and then 
was drafted.  He reported that, after discharge, he lived 
with his mother and brother and tried to hold a job.  The 
examiner noted that the record showed the veteran continued 
to be preoccupied with his skin condition after service and 
began to develop paranoid ideation that there was a 
conspiracy of people out to make his face itch.  He began 
experimenting with drugs, including amphetamines, heroin, and 
marijuana, up to two or three times per week, culminating in 
his admission to VAH West Haven in August 1969.  That August 
1969 hospitalization was noted to be the first formal 
psychiatric history.  The examiner noted the veterans 
various periods of hospitalization thereafter.

The examiners impression was that the veteran presented with 
mild symptoms of paranoid ideation, ideas of reference, and 
delusions, with social and occupational dysfunction, meeting 
diagnostic criteria for schizophrenia, paranoid type, in 
partial remission.  The examiner reported it is likely that 
the veterans early adolescent difficulties represented a 
prodromal phase of the illness, reflected in social 
isolation, odd beliefs, and unusual perceptual disturbances.  
The examiner noted that the median age at onset of 
schizophrenia is the early 20s in males, consistent with the 
veterans age in service.  The examiner further stated that 
military stress he described could have precipitated and 
thereby revealed the underlying illness, the symptoms of 
which include a need to be secretive and covert; and that it 
was possible his symptoms could have been missed on a routine 
discharge physical.  The discussion went on to state that the 
veteran had continued to be symptomatic after discharge, 
unable to hold jobs, at odds with his family, and socially 
isolated.  It was noted that the additional stressor of 
polysubstance use, in particular ampheta-mines (which, the 
examiner noted, can cause psychosis), may have contributed in 
part to the first acute exacerbation of schizophrenia 
requiring hospitalization, although it was most likely that 
the first hospitalization in August 1969 was due to the 
continued progression of his illness which had begun years 
before.  

The examiner stated, in summary, that it is at least as 
likely as not that the veterans service exacerbated an 
underlying illness.  The examiner further stated that the 
etiology of schizophrenia is unknown, but that a vulnerable 
individual (for example, from a family with a history of 
psychiatric illness), when acted upon by a stressful 
environment (for example, in the military or under the 
influence of some substances of abuse), may develop 
schizophrenia.

Diagnosis was:  Axis I  Chronic schizophrenia, paranoid 
type, in partial remission; polysubstance abuse, in 
remission; Axis II  deferred; Axis III  seasonal allergies; 
Axis IV  problems with occupation, social functioning; Axis 
V  Global Assessment of Functioning (GAF) score of 65.

In its supplemental statement of the case in June 1998, the 
RO noted that its effort to reach Dr. Pelton for 
clarification of his 1993 letter had been unsuccessful, 
apparently because the physician was no longer employed at 
the VAMC.  The RO also reported the findings of the March 
1998 VA examination, and that the examiner had stated that 
the veterans schizophrenia had existed prior to service and 
was exacerbated by service.  The RO further noted, however, 
that there was no objective evidence of psychiatric symptoms 
during service, and no evidence of worsening of the 
preexisting mental illness beyond the natural progression of 
the disorder.  

The veteran testified at a personal hearing before the 
undersigned member of the Board at the RO in August 1998.  
The veteran stated that he was never treated for, or 
suspected of having, schizophrenia prior to service.  He 
described feelings of paranoia and self-mutilation in 
service.  When asked about paranoia when he got home after 
service, he said I kind of did okay if you will for a 
time.  He said that the rash continued and the isolation 
continued somewhat, and that he took drugs and alcohol and 
that kind of thing.  He said that he had several short 
jobs, made an attempt at trying to become an adult, tried to 
find an apartment, and then was hospitalized (20 months 
later).  An associate of the veterans accredited 
representative, who indicated she is a registered nurse, 
stated that schizophrenia is diagnosable in the twenties.

II.  Analysis

With regard to the veterans appeal, the threshold question 
to be answered is whether he has presented a well-grounded 
claim.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  In order to show that a claim of 
service connection is well grounded, there must be competent 
evidence of:  (1) a current disability (a medical diagnosis); 
(2) the incurrence or aggravation of a disease or injury in 
service (lay or medical evidence); and (3) a nexus (that is, 
a connection, based upon competent medical evidence) between 
the inservice injury or aggravation and the current 
disability.  Caluza v. Brown, 7 Vet.App. 498 (1995), affd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  Although 
the claim need not be conclusive, the statute [38 U.S.C.A. 
§ 5107] provides that [the claim] must be accompanied by 
evidence in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet.App. 609, 611 (1992).  In a claim of 
service connection, this generally means that evidence must 
be presented which in some fashion links the current 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1996); Rabideau v. Derwinski, 2 
Vet.App. 141, 143 (1992); Montgomery v. Brown, 4 Vet.App. 343 
(1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded.  Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

As noted above, the Board reopened this claim in a decision 
in September 1997, holding that new and material evidence had 
been submitted on the issue of service connection for a 
psychiatric disorder.  Reopening, however, does not 
necessarily mean that a claim is well grounded.  See Evans v. 
West, 12 Vet.App. 22, 28-29 (1998) (affirming Boards 
reopening and analyzing well-groundedness separately).

It is not disputed that the veteran has a current psychiatric 
disability, and that it is a psychosis.  The veteran asserts 
that the disorder began in service, and we have determined 
that the claim is well grounded on the basis that there are 
two physicians statements of record which appear to support 
the veterans contention, thus satisfying the final prong of 
the Caluza test for well-groundedness, i.e., medical nexus 
evidence linking the claimed disorder to service.

The Board is satisfied that all relevant facts have been 
properly developed, and we find that the appellants claim 
for service connection of a psychiatric disorder is well 
grounded, i.e., it is plausible under the law.  However, 
the establishment of a plausible claim does not dispose of 
the issues in this case.  The Board must review the claim on 
its merits and account for the evidence which it finds to be 
persuasive and unpersuasive, and provide reasoned analysis 
for accepting or rejecting evidence submitted by and on 
behalf of the claimant.  Gilbert v. Derwinski, supra.  Once a 
claim is well grounded, the presumption that opinions of 
physicians in favor of the claim are entitled to full weight 
no longer applies, and it is the task of the Board to assess 
the credibility and probative value of the evidence and 
render its decision.  See Evans v. West, supra, at 30.

For the Board to deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 9 
Vet.App. 518 (1996), citing Gilbert, at 54.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

In order to establish service connection for a disability, 
there must be objective evidence which establishes that such 
disability either began in or was aggravated by service.  38 
U.S.C.A. § 1110 (West 1991).  Certain chronic diseases will 
be considered to have been incurred in service, under certain 
circumstances, even though there is no evidence of such 
disease during service.  38 C.F.R. § 3.307 (1998).  Psychosis 
is defined by law as a chronic disease, and the presumptive 
period is one year; thus, a psychosis will be considered to 
have been incurred in service, even though there is no 
evidence of it in service, if it became manifest to a degree 
of 10 percent or more within one year after separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a) (1998).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet.App. 309, 314 (1993).

In this case, the veteran's psychiatric disorder was not 
diagnosed until 20 months after service, when he was 
hospitalized with a three-week history of psychiatric 
symptomatology.  The veteran and his representative appear to 
acknowledge that no service medical record reports the 
presence of a psychiatric disorder, and that no postservice 
medical record reports a psychiatric disorder before the 
August 1969 hospitalization.  They theorize that the repeated 
difficulty with sores and infections on the veterans chin in 
service was a manifestation of psychiatric abnormality 
evidenced by self-mutilation.  We will discuss that theory, 
which seeks direct service connection, below.  Clearly, 
however, under the law, presumptive service connection for 
compensation purposes is not warranted, as the record on 
appeal does not show manifestation of a psychosis to a degree 
of 10 percent disabling within the first postservice year.  
We have noted that the RO, in a rating of March 1970, awarded 
service connection for treatment purposes, under separate 
statutory authority permitting such a grant where a psychosis 
develops within two years after service.

Moving on to address direct service connection, in analyzing 
the 1993 statement of Dr. Pelton, we observe he reported that 
the veterans skin condition in service appeared, in 
retrospect, to be the beginning of a delusional process.  
That letter, however, was brief (a total of three sentences) 
and conclusory.  There was no indication whatsoever that the 
physician had reviewed the veterans claims file and/or his 
service medical records.  Moreover, the only background 
information cited by Dr. Pelton consisted of several medical 
records, none of which arose within the first year after the 
veterans separation from service.  Most significant, in the 
view of the Board, is the fact that the physician failed to 
provide any basis for his opinion as to the origin of a 
delusional process in service, and failed to identify any 
source in the record for his apparent inference that a skin 
condition in service could have been the beginning of a 
delusional process.

Furthermore, the VA examiner in March 1998, after review of 
the claims file and examination of the veteran, made the 
conclusory statement that it is at least as likely as not 
that the veteran had an underlying (preservice) psychiatric 
illness which was exacerbated by service.  However, the 
narrative discussion upon which that conclusion was 
apparently based is replete with equivocal language, e.g., 
the comments that it is likely the veterans early 
adolescent difficulties represented a prodromal phase of the 
illness before service; that the median age at onset of 
schizophrenia in males is the early twenties; that military 
stress the veteran described could have precipitated and 
thereby revealed the underlying illness; that it was 
possible his symptoms could have been missed on the 
separation physical; that the veterans abuse of multiple 
drugs after service, especially amphetamines, which, can 
cause psychosis, may have contributed to the first 
acute exacerbation of schizophrenia which required the 
initial hospitalization in August 1969.  Finally, the 
examiners narrative discussion concluded with the comment 
that it was most likely that that first hospitalization 
was due to the continued progression of his illness which had 
begun years before.  

Because the March 1998 medical examiner commented that it is 
likely the veterans mental illness was manifested in early 
adolescent difficulties which represented a prodromal 
phase of the illness, and that the first hospitalization 20 
months after service was due to the continued progression 
of the illness which had begun years before, the Board will 
digress from the direct service connection analysis and 
address the possibility of preservice disability and 
inservice aggravation.

Pursuant to 38 U.S.C.A. § 1111, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination.  See also 38 C.F.R. § 3.304(b).  This 
presumption of soundness attaches when a later-complained-of 
disability is not detected upon an induction examination.  
See Crowe v. Brown, 7 Vet.App. 238, 245 (1994).  The 
presumption can only be overcome by clear and unmistakable 
evidence that a disability existed prior to service.  
Junstrom v. Brown, 6 Vet.App. 264, 266 (1994); Bagby v. 
Derwinski, 1 Vet.App. 225, 227 (1991).

With regard to aggravation, a veteran is entitled to a 
presumption of aggravation of a pre-existing condition if it 
underwent an increase in severity during service.  38 
U.S.C.A. § 1153; see Paulson v. Brown, 7 Vet.App. 466, 468 
(1995).  However, where there was merely a flare-up of the 
pre-existing condition, with no permanent increase, the 
presumption of aggravation is not applicable.  See Hunt v. 
Derwinski, 1 Vet.App. 292, 296 (1991); see also Browder v. 
Brown, 5 Vet.App. 268, 271 (1993). 

With respect to the presumption of soundness, we must 
reiterate that, other than the examiners speculation as to 
the course of the veterans disease, there is no concrete 
evidence of preservice psychiatric disability, and certainly 
not schizophrenia.  Thus, preservice disabilty is not 
established, and the presumption of soundness applies.  
However, as discussed elsewhere in this decision, there is 
also no evidence of psychiatric disability in service, unless 
repeated infections on the chin, and one report that the 
veteran was continuously touching his face while being seen 
in the dermatology clinic, were to be characterized as 
manifestations of the claimed psychosis (which no physician 
has directly stated).  Thus, even if we were to hold that the 
examiners statement rebutted the presumption of soundness, 
there could be no finding of aggravation in service so as to 
service connect the purported preservice disorder.  We also 
note that the examiners report could be read as indicating 
that the veterans prodromal schizophrenia steadily 
progressed, before, during, and after service; that scenario, 
however, would invoke 38 C.F.R. §§ 3.306, which provides that 
natural progress of a pre-existing disease in service does 
not constitute aggravation.

We are mindful that [t]he Court has long cautioned the BVA 
against relying on its own unsubstantiated medical opinion 
rather than basing its conclusions on medical evidence of 
record.  Sacks v. West, 11 Vet.App. 314, 317 (1998).  
However, in assessing the weight to be accorded the 
statements of medical professionals which address the 
question of service connection of a disability, the Board 
must consider whether their opinions are positive or merely 
equivocal.  In Tirpak v. Derwinski, supra, the Court held 
that a physicians statement which is couched in language 
indicating that a particular adverse medical consequence 
may or may not have been due to a particular cause is 
speculative and not sufficient to support a service 
connection claim.  The Board recognizes that [m]edicine is 
more art than exact science, and Tirpak does not stand for 
the proposition that a medical opinion must be expressed in 
terms of certainty in order to support a claim.  See Lathan 
v. Brown, 7 Vet.App. 359, 367 (1995).  The soundest approach 
would be to follow the Courts guidance to the effect that 
an etiological opinion should be viewed in its full 
context, and not characterized solely by the medical 
professionals choice of words.  Lee v. Brown, 10 Vet.App. 
336, 339 (1997).

Looking at the full context of the record on appeal, the 
Board finds that the two items of medical evidence which tend 
to support service connection for psychiatric disorder, the 
1993 statement of Dr. Pelton and the 1998 VA examination 
report, are inadequate to do so.  The former statement, for 
the reasons articulated above, is unpersuasive because it 
lacks any foundation in the record for its apparent 
conclusion that the veterans difficulty with the skin on his 
chin in service was an early manifestation of a delusional 
process which was diagnosed as schizophrenia nearly two years 
after service.

The latter report did reflect review of pertinent records, as 
well as the veterans description of his history.  However, 
the examiners repeated use of ambiguous conclusions and 
generalizations vitiates any probative value which the 
examination might have had in our determination.  For 
example, if the median age of onset of schizophrenia is in 
the early 20s, then there are obviously cases above and 
below that median.  If military stress could have 
precipitated a psychosis, which possibly was missed at the 
separation examination, then the opposite is just as likely 
to be true.  And, certainly, to the extent the veterans 
acknowledged postservice drug abuse necessitated his first 
hospitalization for schizophrenia, that would militate 
against service connection.

When we focus upon the evidence in this case rather than 
speculation, as we must under the law, it is clear that no 
evidence of a psychiatric abnormality was reported at either 
induction into, or separation from, service.  Nor does any 
service medical record report psychiatric abnormality.  The 
theory advanced in the present claim, that the veterans 
repeated problems in service with sores and infections on his 
chin was a manifestation of psychiatric abnormality evidenced 
by self-mutilation, is not supported by either the service 
records or other competent medical evidence.  

The Board has carefully considered the contentions of the 
veteran and his representative in this regard and, as they do 
not have any professional medical expertise, their statements 
as to his symptoms and their cause must be confirmed by 
medical evidence and are not, by themselves, of probative 
value.  See Routen v. Brown, 10 Vet.App. 183, 186 (1997) (a 
layperson is generally not capable of opining on matters 
requiring medical knowledge), affd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998); cert. denied, 119 S. 
Ct. 404 (1998).  See also Grottveit, Espiritu, supra.  We do 
appreciate the forthright testimony presented at the hearing 
in this matter, as well as the representatives advocacy on 
behalf of the veteran.

Finally, the Board notes that we have also considered the 
doctrine of giving the benefit of the doubt to the veteran 
under 38 U.S.C.A. § 5107 and 38 C.F.R. § 3.102, but we do not 
find that the evidence is of such approximate balance as to 
warrant its application.  The preponderance of the evidence 
is against the veterans claim, and service connection must, 
therefore, be denied.


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder is denied.



		
	ANDREW J. MULLEN 
	Member, Board of Veterans' Appeals




NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
